BARKETT, Justice.
We have for review Kinchen v. State, 508 So.2d 51 (Fla. 4th DCA 1987), which certified the following question of great public importance:
Is it necessary, in evaluating an assertion of harmless error in a criminal appeal, that each appellate judge independently read the complete trial record?
Id. at 51. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In the companion case of Ciccarelli v. State, 531 So.2d 129 (Fla.1988), we have answered the same question. See Ciccarelli v. State, 508 So.2d 52 (Fla. 4th DCA 1987) (posing same certified question). Accordingly we quash the decision below and remand for reconsideration in light of our decision in Ciccarelli. We confine our review to the issue certified by the district court, and thus do not address any other issues raised by the parties.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, GRIMES and KOGAN, JJ., concur.